NO. 12-05-00361-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: MICHAEL KENNEDY,                        §     ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION
            Relator Michael Kennedy contends that the Honorable Pam Fletcher, Judge of the 3rd
Judicial District Court, Anderson County, Texas, wrongfully denied his motion to vacate judgment
and set aside his conviction in trial court cause number 19061.  Based upon the record presented, we 
conclude that Kennedy has not shown himself entitled to relief he seeks.  Accordingly, the petition
for writs of mandamus and prohibition is denied. 

                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice


Opinion delivered November 23, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.







(PUBLISH)